UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4886



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ELLIOTT GRAY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:07-cr-00129-WDQ)


Submitted:   March 17, 2008                 Decided:   April 2, 2008


Before WILKINSON and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Paresh S. Patel, Staff
Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenbelt,
Maryland, for Appellant. Kwame Jangha Manley, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Elliott Gray pled guilty pursuant to a plea agreement to

possession with intent to distribute cocaine base in violation of

21 U.S.C. § 841(a) (2000). In accordance with the sentencing range

agreed to by Gray in his Fed. R. Crim. P. 11(c)(1)(C) plea

agreement, the district court sentenced Gray to 188 months in

prison.      Gray’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), alleging that he has found no

meritorious issues for appeal. The Government has declined to file

a responsive brief.     Gray has filed pro se supplemental briefs

raising several allegations of error by the district court, as well

as an ineffective assistance of counsel claim.   Finding no error,

we affirm.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.   The district court conducted a thorough Rule 11 hearing,

ensuring that Gray’s plea was knowing and voluntary, that he

understood the terms of his plea agreement, that he understood the

rights he was giving up by pleading guilty, and that he committed

the offense to which he was pleading guilty.

          We also find that the district court’s imposition of a

188-month sentence was reasonable because it was imposed pursuant

to a properly calculated sentencing range to which Gray agreed in

his plea agreement.    See Fed. R. Crim. P. 11(c)(1)(C) (providing


                               - 2 -
that a plea agreement setting forth the appropriate sentencing

range is binding on the district court once the plea is accepted);

see also Rita v. United States, 127 S. Ct. 2456, 2462 (2007)

(holding that a sentence within a properly calculated guidelines

range is entitled to a presumption of reasonableness).

          Although Gray’s pro se supplemental briefs make several

allegations of error, we find that none of the allegations raise

meritorious issues for appeal.      For instance, although Gray claims

the district court threatened him to plead guilty, he attested at

the Rule 11 hearing that no one threatened or forced him to plead

guilty and that he was pleading guilty of his own free will.          These

statements are presumed true and cannot be overcome by subsequent

unsupported allegations.    See Blackledge v. Allison, 431 U.S. 63,

73-74 (1977); see also United States v. DeFusco, 949 F.2d 114, 119

(4th Cir. 1991) (holding defendant’s statement at Fed. R. Crim. P.

11 hearing that he was neither coerced nor threatened was “strong

evidence of the voluntariness of his plea”).

          Gray   also   summarily    states   that   his   attorney    was

ineffective because he “never provided a defense.”         An ineffective

assistance of counsel claim, however, should be asserted in a

post-conviction motion under 28 U.S.C. § 2255 (2000) rather than on

direct appeal.   See United States v. Richardson, 195 F.3d 192, 198

(4th Cir. 1999).   Although we have recognized an exception to the

general rule when “it ‘conclusively appears’ from the record that


                                 - 3 -
defense counsel did not provide effective representation,” id., the

record   does    not   conclusively     establish      Gray’s    counsel   was

ineffective.     During the plea colloquy, Gray informed the district

court that he was made aware of the charge against him by his

attorney, that he discussed the “ways of defending against the

charge” against him with his attorney, and that he believed it was

in his best interest to plead guilty.               Gray also assured the

district court that he discussed the terms of his plea agreement

with his attorney, and that he was satisfied with his attorney’s

services.       Accordingly,    we   conclude   that    Gray’s    ineffective

assistance of counsel claim is not cognizable on appeal.                   See

Blackledge, 431 U.S. at 73-74.

            Although there is some indication in the record that

counsel believed Amendment 706, which amended U.S. Sentencing

Guidelines Manual (“USSG”) § 2D1.1, would be beneficial to Gray,

Amendment 706 offers Gray no relief.         Gray’s sentence was properly

calculated based on the guidelines in effect at the time of his

August 2007 sentencing.        See USSG § 1B1.11 (2006).*




     *
      We note that, although Amendment 706 lowered the base offense
level for crack offenses effective November 1, 2007, because Gray
was properly designated a career offender under USSG § 4B1.1, his
base offense level of 34 was determined by the statutory maximum
sentence applicable to his offense. See 21 U.S.C. § 841(b)(1)(B)
(2000); USSG § 4B1.1(b)(B) (2006).     Thus, although Gray’s base
offense level based on the amount of crack cocaine he possessed
would be lower because of Amendment 706, it is ultimately of no
consequence.

                                     - 4 -
          We therefore affirm the district court’s judgment.   This

court requires that counsel inform his client in writing of his

right to petition the Supreme Court of the United States for

further review.   If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel may renew in this court his motion for leave to withdraw

from representation.    Counsel's motion must state that a copy

thereof was served on the client.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                               - 5 -